Baldwin, J.
delivered the opinion of the Court—Field, C. J. and Cope, J. concurring.
This case was before this Court at the April Term, 1857. It was a chancery case, brought to enforce a mechanic’s lien on certain real estate in San Francisco, and one Ritter was made a party, who claimed an interest in the subject of litigation, by virtue of a mortgage for a large amount of money. The .whole case was fully presented on the proofs. This Court, upon the pleadings and proofs, decided that the lien of Ritter was paramount to the claim of the plaintiffs, predicated upon the mechanic's lien. The case is reported in 7 Cal. 576. The judgment of the lower Court was reversed. There was no order remanding the case, or any order for, or intimation of, a right or privilege of retrial. The judgment of this Court, on appeal, was upon the whole record, and finally settled the rights of the parties. *249Afterward, on the return of the remittitur, the whole ease was retried against the objection of Ritter, the Appellant, and a decree rendered against him.
In a chancery canse, where all the proofs are in, and the case fully before the lower and the Appellate Court, the judgment of the latter is conclusive, when it passes upon the merits of the controversy so presented; and upon the reversal of the decree below, that Court can take no further proceedings, unless authorized by the Appellate Court, except such as are necessary to give effect to the judgment of this Court. The whole matter becomes res adjudicata by the judgment of this Court upon the merits. A contrary doctrine would be fraught with evil consequences. There must be an end of litigation at some period, and when a party has fully presented his case, and the Courts pass upon it as presented, and determino it upon the merits, the decision is final; leaving to the inferior Court nothing to do but to give effect to the decision. If the ease after this, Avitbout the permission of this Court, were to bo reopened upon the facts, it would be a premium for perjury; since the losing party hero having been apprised of what it was necessary to prove, would be tempted to supply any want of failure of proof by the needed testimony; or to supply facts in avoidance of the legal propositions announced.
In this case, the cause was reversed. It was remanded, not for the purpose of retrial, but only to enable the Court below to give effect to the decision here made.
This doctrine was expressly announced in the case of Gunter v. Laffan.
The judgment below is reversed, and the cause remanded, with instructions to the District Court to enter judgment in accordance with the former opinion of this Court.
Ordered accordingly.